Denied and Opinion Filed April 20, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00407-CV

IN RE C&K KING ENTERPRISES, LLC D/B/A KWIK KAR LUBE AND AUTO CARE-
                     GREENVILLE AVE., Relator

                 Original Proceeding from the 162nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-07804

                             MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Boatright
                                  Opinion by Justice Boatright
        Before the Court is relator’s petition for writ of mandamus in which relator complains of

the trial court’s order striking relator’s designation of responsible third parties. We deny the

petition.

        To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). The Texas Civil Practice and Remedies

Code provides:

        After adequate time for discovery, a party may move to strike the designation of a
        responsible third party on the ground that there is no evidence that the designated
        person is responsible for any portion of the claimant's alleged injury or damage.
        The court shall grant the motion to strike unless a defendant produces sufficient
        evidence to raise a genuine issue of fact regarding the designated person's
        responsibility for the claimant's injury or damage.
TEX. CIV. PRAC. & REM. CODE § 33.004(l). To prevail against a motion to strike the designation

of a responsible third party, the defendant “must produce sufficient evidence to raise a fact issue

regarding the RTP’s responsibility to the claimant.” Flack v. Hanke, 334 S.W.3d 251, 262 (Tex.

App.—San Antonio 2010, pet. denied). Based on the record before us, we conclude relator did

not meet that burden and has, therefore, not shown the trial court abused its discretion.

       Because we have determined that relator is in not entitled to the relief sought, we deny the

petition for writ of mandamus. TEX. R. APP. P. 52.8(a).




                                                   /Jason Boatright/
                                                   JASON BOATRIGHT
                                                   JUSTICE




180407F.P05




                                                –2–